ACCEPTED
                                                                                                            05-14-01247-CV
                                                                                                  FIFTH COURT OF APPEALS
                                                                                                           DALLAS, TEXAS
                                                       NORDHAUS                                        1/27/2015 1:38:34 PM
                                                                                                                 LISA MATZ
                                                       WALPOLEPLLC                                                   CLERK

                                                       ATTORNEYS



                                                                                       FILED IN
APRIL NORDHA US       J . RYAN NORDHAU S      DER IC K I NG WALPOLE              5th COURT
                                                                          RU SS ALAN  B AK EROF APPEALS
                                                                                                  JERRY A . KAGAY
                                                                                   DALLAS, TEXAS
                                               January 26, 201 5                1/27/2015 1:38:34 PM
                                                                                      LISA MATZ
                                                                                        Clerk
       VIA FIRST CLASS MAIL
       AND EFILE
       Clerk of the Court of Appeals
       Fi fth Court of Appeals
       George L. All en, Sr. Courts Bldg.
       600 Commerce Street, Suite 200
       Dallas, Texas 75202

               Re: Appel/ale Dockel Number 05-1 4-0124 7-CV; in Ihe lmeresl oj RMR, lll, a minor
       child; Supplemem 10 Clerk 's record

       Dear Clerk :

              Thi s is to noti fy you that the above referenced case has been severed by the trial court,
       and the new cause number is:
       219-00287-2015.

              Thank you.

                                                    Sincerely,




                                                    J. RYAN NORDHAUS